Citation Nr: 1028719	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to November 
1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision of the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of this 
hearing is associated with the claims file.

In February 2008, the Board remanded the issues of entitlement to 
service connection for hearing loss and tinnitus for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

The Veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability for VA 
purposes.

2.  While a private physician has opined that the Veteran has 
hearing loss as a result of deep sea diving during service, the 
preponderance of the evidence, including opinions from a VA 
audiologist, is against the claim for entitlement to service 
connection for hearing loss.  

3.  The Veteran has repeatedly denied having tinnitus.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in November 2004, September 2005 and April 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The April 2008 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claim was last readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records and examination reports, private treatment records, and 
hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, the 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of his service in the United States Navy.  
Specifically, he asserts that while doing salvage and other dives 
during service he experienced increased pressure which caused 
hearing loss and tinnitus.  

The Board recognizes that the Veteran was only given a whispered 
voice hearing test during service; however, the fact remains that 
no complaint, treatment, or diagnosis related to hearing loss or 
tinnitus is shown during service.  In fact, at his hearing the 
Veteran testified that he did not have any treatment during 
service for any ear problems and that he first noticed hearing 
loss when he was 30 years old (in approximately 1961, which is 
more than 6 years after his separation from service).  The Board 
acknowledges that the absence of in-service evidence of hearing 
loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  
Likewise, pertinent to the Veteran's claim for tinnitus, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).  

The Veteran has submitted two private audiograms.  In May 2003, 
he reportedly had bilateral sensorineural hearing loss.  In 
October 2005, he reportedly had bilateral mixed hearing loss, 
although the examiner noted the presence of non-
occluding/possible occluding debris in both ears.  Neither report 
offers any opinion regarding the etiology of hearing loss or 
mentions tinnitus.  In August 2005, a letter to the Veteran from 
the president of a private hearing center noted that the 
Veteran's hearing aids were 25 years old.  In a September 2004 
letter, the Veteran's private physician noted that in his 
professional opinion, the Veteran had bilateral hearing loss as a 
result from deep sea diving that he was required to perform in 
the service in the 1950's.  

VA audiograms from November 2005, March 2008, and May 2009 show 
sensorineural hearing loss.  The Veteran denied tinnitus in 
November 2005, March 2008, and April 2009.  

A VA opinion was obtained from an audiologist in February 2005.  
The examiner noted a review of the record, including the 
September 2004 private opinion that hearing loss was related to 
service.  The examiner opined that it was less likely as not that 
the Veteran's hearing loss, and if he is claiming tinnitus, were 
due to deep sea diving in the service.  He noted that if there 
was an alteration of hearing at the time of service due to some 
form of trauma, it most likely would have manifest around or at 
that time, including other symptomatology such as vertigo, nausea 
and very significant hearing loss.  According to the examiner, 
the fact that the Veteran was claiming hearing loss some 50 years 
after service without any previous complaints argued against the 
hearing loss being due to barotraumas in the service, and it was 
unlikely that hearing loss would show up at some point far in the 
future.

The Veteran appeared at a hearing with a DRO in December 2005.  
He and his representative noted that the nature of the Veteran's 
duty during service, namely diving, resulted in exposure to 
different pressures which they believed caused hearing loss and 
tinnitus.  The Veteran testified that he dove to depths greater 
than 100 feet and at times had bleeding from his nose when he 
surfaced.  They also noted that an October 2005 audiological 
testing report showed mixed hearing loss, which they argued meant 
the Veteran had a conductive hearing loss that was caused by 
pressure rather than noise exposure.  The Veteran stated that he 
did not notice any hearing loss until it was pointed out by his 
wife when he was 30 years old.  He stated that his job as an iron 
worker after service did not expose him to significant noise as 
he mainly used a wrench in high places away from significant 
noise.  

A second VA opinion was obtained in December 2005, from the same 
audiologist.  The audiologist again reviewed the claims file 
including the December 2005 testimony (although a copy of the 
October 2005 audiological testing results was not available).  He 
again opined that it was less likely as not that the Veteran's 
hearing loss and possible associated tinnitus were related to 
deep sea diving duties during the service.  He explained why he 
did not believe audiological testing revealed conductive hearing 
loss, to include the lack of significant air/bone gaps.  The 
examiner noted the Veteran's report of wearing hearing aids for 
approximately 25 years, and that this fact did not alter his 
opinion as the Veteran still did not have hearing loss for some 
25 years after separation from service. 

The Veteran was afforded a VA audiological evaluation in January 
2010, performed by the same VA audiologist who had entered 
opinions on this case previously.  Testing results verified a 
bilateral hearing loss disability in each ear.  The examiner 
stated that the Veteran had a sensorineural hearing loss in both 
ears.  He explained that trauma due to diving would most likely 
result in a conductive hearing loss, not a sensorineural hearing 
loss.  There was a possibility that intense trauma could cause a 
fistula from the inner ear into the middle ear; however, this 
would result in other severe symptomatology such as a sudden loss 
of hearing, dizziness, and nausea.  The Veteran's report was that 
he did not notice any difficulties with these problems while he 
was in the service, or any earaches, ear infections, or tympanic 
perforations.  The Veteran reported to the examiner that he did 
not notice hearing difficulties until approximately 25 years ago.  
According to the examiner, the most likely cause of the Veteran's 
hearing loss is noise exposure.  The Veteran did not report being 
around any significant noise while in service; however, he did 
have a significant history of noise exposure outside of the 
service both occupationally (being around cranes periodically) 
and recreationally (hunting).  In view of the above, the examiner 
opined that it is less likely as not that the Veteran's hearing 
loss was related to military service.  He also noted that 
tinnitus was not reported by the Veteran.

In his claims form, the Veteran reported that tinnitus began in 
1953.  However, VA treatment records show that the Veteran denied 
experiencing tinnitus in November 2005, March 2008, and April 
2009.  The Veteran also denied experiencing tinnitus at his 
January 2010 VA examination.  The Board emphasizes that Congress 
has specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  
Thus, where, as here, the evidence does not establish that the 
Veteran has the disability for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claim for 
entitlement to service connection for tinnitus must be denied.  

Turning to the claim for service connection for hearing loss, as 
indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether hearing loss is 
related to the Veteran's active military service.  In this 
regard, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  When reviewing such medical 
opinions, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds the most probative evidence to be 
the opinions of the VA examiner, and specifically the opinion 
rendered on the January 2010 examination.  This opinion is 
assigned high probative weight as it was made after a review of 
the relevant evidence (including the Veteran's diving history), 
interview with the Veteran, and audiological testing.  The 
opinion offered is supported by a stated rationale and is made in 
consideration of the specific facts in this case.  For example, 
testimony and service records indicate no hearing loss until 
years after service, the first objective indications of hearing 
loss is the presence of hearing aids 25 years after service, and 
there are no complaints of the severe symptomatology in service 
which the examiner stated would be indicative of intense trauma.

The Board recognizes that the October 2005 audiological testing 
results reportedly showed mixed hearing loss.  The Veteran and 
his representative argue that this shows the Veteran has 
conductive hearing loss which is the result of pressure 
experienced while diving.  All of the other audiological testing 
performed in this case (May 2003, November 2005, March 2008, May 
2009, and January 2010) shows only sensorineural hearing loss.  
In addition, it was noted during the October 2005 audiological 
testing that non-occluding/possible occluding debris in both ears 
was present.  As the private audiological results prior to 
October 2005 and all subsequent testing after that date reflect 
sensorineural hearing loss, debris was noted in the ears during 
the October 2005 testing, and the VA examiner in December 2005 
explained why testing results revealed sensorineural hearing loss 
as opposed to conductive hearing loss, the Board finds that the 
preponderance of the medical evidence establishes that the 
Veteran's hearing loss is sensorineural in type. 

Further, the Board finds that the September 2004 opinion by the 
private physician opinion warrants little, if any, weight.  While 
the physician expressed his opinion that the Veteran has hearing 
loss as a result of diving during service, he provided no 
rationale to support this opinion.  See Nieves-Rodriguez, 22 Vet. 
App. 300-01 (holding that to have probative value, a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two).  The Board recognizes that the Veteran and 
his representative have tried to provide a rationale after the 
opinion was entered (stating that the hearing loss is conductive 
and a result of pressure experienced while diving); however, the 
physician offering the opinion has not provided a rationale.  For 
these reasons, the September 2004 opinion is afforded little, if 
any, weight.  

While the Veteran reported during his hearing that his hearing 
loss was first noticed when he was 30 years old, he advised the 
VA examiner that he first noticed hearing loss 25 years 
previously, a period of approximately 25 years after service.  
Such conflicting statements decrease the reliability as to the 
date he first claims to have noticed hearing loss.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of the 
veteran in weighing credibility).  Regardless, at no point has he 
argued that his hearing loss began in service or was noted within 
a year of discharge from service. 

Further, while the Veteran and his representative contend that 
the Veteran's current hearing loss is related to service, it is 
now well established that lay persons without medical training 
are not competent to opine on matters requiring medical 
expertise, such as the diagnosis or etiology of hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this regard, medical 
testing is required to diagnose hearing loss and the etiology of 
such disorder requires medical expertise to determine.  Thus, the 
Veteran's and his representative's contentions as to the cause of 
the Veteran's current hearing loss do not constitute competent 
medical evidence.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran does not have tinnitus, and his 
hearing loss was not present in service or for many years 
thereafter.  Moreover, the most probative evidence reflects that 
the Veteran's hearing loss is not etiologically related to his 
active service.  Accordingly, service connection for bilateral 
hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


